Exhibit 10.2

 

Exhibit A

 

By Laws of
Apolo Tubulars S.A.

(in process of transformation)

Chapter I
Name, Head Office, Legal Jurisdiction, Corporate Purpose and Term

Article 1.                  The Company is designated Apolo Tubulars S.A.

Article 2.                  The Company shall have its head office and legal
jurisdiction in the City of Lorena, State of São Paulo, and may upon decision of
the Board of Directors, open, keep or close, branches, main branches, agencies,
offices and warehouses in any part of Brazil or abroad.

Article 3.                  The Company’s corporate purpose is (a) to
manufacture, process and finish steel pipes for the conduction of gas and liquid
substances, to the production and exploitation of oil and gas, (b) to export,
sell and distribute steel pipes and accessories and components thereof (c) to
participate in or make investments in other companies in order to expand its
steel pipes business and (d) to import and purchase steel pipes from outside of
Brazil to sell in Brazil.

Article 4.                  The Company has an indefinite term of duration.

Chapter II
Capital Stock and Shares

Article 5.                  The Company’s stock capital is of R$[·], ([·]
Reais), divided into [·] ([·]) common shares, nominative, with no par value.

Sole Paragraph:      The Company may issue preferred shares, with or without
voting rights, in one or more classes of shares, even granting


--------------------------------------------------------------------------------




more rights than the ones granted to the existing shares, with redemption rights
or not, up to fifty percent of the number of shares in which the stock capital
is divided, being established the respective preferences and rights.

Article 6.                  Each common share entitles its holder to one (1)
vote at the Company’s Shareholders’ Meetings.

Article 7.                  The Company may issue stock certificates or
documents (cautelas) that represent the shares. The Company may also issue
multiple certificates of stock.

Sole Paragraph:      The certificates representing the Company’s shares shall be
signed by two (2) Officers or, in case of absence or impossibility, by two (2)
attorneys-in-fact with specific powers to practice such action.

Article 8.                  The Company may keep all its shares in deposit, in
the name of its owners, in the institution designated by it, without the
issuance of certificates. 

Article 9.                  The Company may issue debentures, convertible in
shares, which shall give their holders a credit right against it, in the terms
approved by the Board of Directors, pursuant to Article [·] of these Bylaws.

Chapter III
Shareholders’ Meetings

Article 10.                The conditions to hold a General Shareholders’
Meeting, including the manner of the call and holding of the meeting, the
necessary number of shareholders in attendance, and the resolutions and
preliminary acts, shall be as provided for in the Law and in these Bylaws.

Sole Paragraph:      All documents analyzed or discussed at the General
Shareholders’ Meetings must be available to the shareholders

2


--------------------------------------------------------------------------------




at the Company’s head offices, on the date of publication of the first call
notice for the shareholders’ meeting. In case of absence of the publication of
the call notice, the shareholders shall be notified by registered letter
regarding the availability of the documents to be reviewed and/or copied.

Article 11.                The resolutions at the Shareholders’ Meetings shall
be approved by a majority vote of those shareholders attending the meeting,
provided that the following matters shall require the supermajority vote of
Shareholders representing ninety-five percent (95%) of the Company’s voting
capital:

I – any amendments to the Company’s Bylaws;

II – any capital increase, except for (a) those required to effect the
investments that are necessary to achieve the corporate purposes of the Company;
and (b) the incorporation of reserves or provided by law;

III – stock split or reverse split of stocks, redemption or purchase of shares
for cancellation or to be kept at treasury, issuance or transfer by the Company
of any securities of the Company, either convertible or not into stocks, such as
debentures, subscription bonds, beneficiary parts or call options or stock
subscription, or the granting of any rights or privileges for the acquisition of
stocks;

IV – merger, spin off, corporation conversion, consolidation, or the liquidation
of the Company;

V – the authorization to the Officers to file for bankruptcy, judicial
restructuring or to enter into extraordinary agreements with creditors;

VI – the amortization of any Company’s debit with any Shareholder, or any
affiliate of a Shareholder, or any payment or distribution of Company’s assets
to any Shareholder, or any affiliate of a Shareholder;

VII – the establishment of the global compensation of the members of the Board
of Directors and of the Board of Officers, and their participation in the
Company’s profits, being observed the global limits;

3


--------------------------------------------------------------------------------




VIII – any material change in the Company’s business or the adoption of any
action which may lead to or result in such material change; and

IX – any other matters provided for in Section 136 of Law Nr. 6.404/76
(“Corporation Law”).

Article 12.                The Company’s Shareholders’ Meetings shall be
ordinarily held within the first four (4) months following the end of each
fiscal year and, special meetings, whenever necessary.

Sole Paragraph:      The Special Shareholders’ Meetings may be called (i) by the
Board of Directors, (ii) at the request of any Shareholder which owns at least
twenty-five per cent (25%) of the voting shares, or (iii) in order to comply
with any legal requirement.

Article 13.                The Company’s Ordinary and Special Shareholders’
Meetings shall be installed and presided by the Chairman of the Board of
Directors, and in case of his absence, by any individual attending the
Shareholders’ Meeting and appointed by the Shareholders, and the secretary shall
be an attendant, Shareholder or not, appointed by the chairman of the Meeting.

Article 14.                At the Company’s Shareholder’s Meetings, only the
owners of shares whose name is registered in the book of registration of
nominative shares, at least 48 hours prior to the meeting, will be admitted.

Sole Paragraph:      Any shareholder can be represented in the Shareholder’s
Meetings by an attorney in fact with powers granted for no longer than one year,
who is a shareholder, a Company’s manager, or a lawyer, and this document must
be deposited in the Company’s head office no later than 24 hours before the hour
scheduled for the meeting.

4


--------------------------------------------------------------------------------




Chapter IV
Management

Article 15.                The Company shall be managed by a Board of Directors
and a Board of Officers, according to the law and these Bylaws.

Paragraph 1:           The members of the Board of Directors shall be appointed
for a term of office of three (3) years, re-election being permitted.

Paragraph 2:            The members of the Board of Officers shall be appointed
for a term of office of three (3) years, re-election being permitted.

Paragraph 3:           The managers shall be elected to their positions by means
of signature of the investiture statement at the Book of Minutes of Meetings of
the Board of Directors or Board of Officers, as the case may be, and shall
remain in their respective offices until their successors are elected to their
positions, except as otherwise provided for in the respective instrument of
removal from office.

Article 16.                The General Shareholders’ Meetings shall establish
global compensation of the Board of Directors and the Board of Officers, and
their participation in the Company’s profits, provided, in this case, the global
limits. The Board of Directors shall distribute the compensation established
among its members and the members of the Board of Officers.

Section IV. A
Board of Directors

Article 17.                The Board of Directors, collectively, shall be
elected at the Shareholders’ Meeting, and shall be comprised of six (6) members,
all shareholders of the Company. The Chairman and the Vice-Chairman shall be
appointed amongst the Directors elected at the General Shareholders’ Meeting.

Sole Paragraph:      The Chairman of the Board of Directors, when absent or
unable to perform his/her duties, such duties shall be performed by the
Vice-Chairman.

Article 18.                The Board of Directors shall hold regular meetings
quarterly, on such dates previously established at the meetings of the Board of
Directors, and special meetings whenever it is called by the Chief Executive
Officer or by any Director.

5


--------------------------------------------------------------------------------




Paragraph 1:           The meetings shall be called by means of  written notice
sent to each member of the Board of Directors, at least eight (8) days in
advance.  The written notice shall describe the subjects of the agenda and shall
not be required if the Directors attending the meeting at the beginning of such
meeting do not object to the transaction of any business because the meeting is
not lawfully called or convened.

Paragraph 2:           Notwithstanding the formalities provided for in paragraph
before, the Board of Directors’ Meetings shall be deemed duly called when all
Directors, are in attendance.

Paragraph 3:           At all meetings of the Board of Directors, the presence
of at least five (5) Directors shall constitute a quorum. The resolutions shall
be approved by the majority vote of the Directors attending the meeting, except
for the provisions of Paragraph 4 below.

Paragraph 4:           The following matters shall be approved only upon the
affirmative vote of at least five (5) members of the Board of Directors:

(a)           the sale of all or substantially all of the assets of the Company
or of any of its subsidiaries, in each case whether or not resulting in any
distribution or payment of any cash or property to the debt holders or
Shareholders of the Company;

(b)           authorization, declaration or payment of any dividends, including
intermediary dividends, or any other distribution with respect to Common Shares;

(c)           authorization, issuance or creation of any debt or debt securities
of the Company or of any of its subsidiaries;

 

6


--------------------------------------------------------------------------------


(d)           formation of, acquisitions of, or investments in, businesses (or
part thereof) or direct or indirect subsidiaries, by the Company or any of its
subsidiaries (whether through assets, shares or other securities);

(e)           disposition of any business or investment (or part thereof) by the
Company or any of its subsidiaries (whether through assets, shares or other
securities, other than the disposal of assets constituting inventory in the
ordinary course of business);

(f)            removal of the CEO or the CFO;

(g)           approval of the Annual Business Plan; provided, that if the Annual
Business Plan is not approved, then the prior year’s Annual Business Plan will
remain in effect (increased by 3%) until such time when a new Annual Business
Plan is approved;

(h)           interim changes to the Company’s budget contained in the Annual
Business Plan greater than two percent (2%) for any line item individually or
four percent (4%) in the aggregate;

(i)            to the extent not contained in the Annual Business Plan:

(i)            any Contracts, or series of related contracts, written or oral,
of the Company or any of its subsidiaries with a value over the life of such
contract, or contracts, in excess of R$[•], except for the renewal of any
contract made on market terms and contracts for the purchase and sale of Tubular
Products in the ordinary course of business;

(ii)           any incurrence of indebtedness, other than third party accounts
payable incurred in the ordinary course of business, not in excess of R$[•] in
any one instance or R$[•] in the aggregate annually;

(iii)          any satisfaction or discharge of any indebtedness or any payment
of any obligation of the Company or any of its subsidiaries in excess of R$[•],
other than in the ordinary course of business or in

7


--------------------------------------------------------------------------------




accordance with the payment scheme contained in any documentation previously
approved by the Board of Directors;

(iv)         any waiver of a right or indebtedness owed to the Company or its
subsidiaries exceeding R$[•] individually or R$[•] in the aggregate annually;

(v)          changes to the compensation of, or the creation of any new
compensation plans for, any Officer of the Company or any of its subsidiaries,
or the hiring, firing or changes to the compensation or material duties of any
Officer;

(vi)         adoption, amendment, modification or termination of any individual
or group employee retirement plan or any other welfare benefit plan or policy if
the annual costs of adopting, approving, modifying, amending or terminating such
plan would exceed R$[•];

(vii)        any commitment relating to a loan to or guarantee of any obligation
of any person in excess of R$[•], provided that no loan or guarantee which is
not related to the business of the Company shall be authorized;

(viii)       the instigation or settlement of any claim, suit, action, case or
proceeding involving (x) an amount in dispute in excess of R$[•] or (y) threats
to the reputation of the Company, any of its subsidiaries, or any of its
Directors or Shareholders;

(ix)          removal or changes in the Company’s, or any subsidiary’s Auditors;

(x)           any entry into any consulting agreement or similar arrangement in
excess of R$[•] annually;

8


--------------------------------------------------------------------------------




(xi)          annual capital expenditures in fixed assets by the Company and its
subsidiaries in excess of R$[•] individually or R$[•] in the aggregate annually;

(xii)         any material change to the accounting policies of the Company
and/or any of its subsidiaries; and

(xiii)        any transactions between the Company and its Shareholders or any
of its Shareholders’ associate, controlled or controlling companies.

Paragraph 5:        The minutes of the meetings of the Board of Directors shall
be transcribed in the proper book, signed by the attendants, and shall be
registered in the book of Minutes of Meetings of the Board of Directors and
registered with the Commercial Registry and published in case it contains
resolutions which may affect third parties.

Article 19.            Besides the duties conferred to the Board of Directors by
these Bylaws and the law, the Board of Directors is competent to:

I – set forth the general orientation of the Company’s business;

II – decide on opening or closing of main branches, branches, agencies,
representative offices or any other similar establishment in Brazil and abroad;

III – elect and remove the Officers of the Company and establish their duties;

IV – oversee the management of the officers, and review, at any time, the books
and documents of the Company, request information regarding contracts entered or
to be entered into by the Company, and any other acts;

V – call Shareholders’ Meetings;

VI – discuss the management’s report and govern and manage the Board of
Officer’s accounts;

9


--------------------------------------------------------------------------------




VII – approve the disposal of fixed assets (bens do ativo permanente), waiver of
the Company’s rights in the creation and perfection of security interest in
regards to the Company’s real state, as well as the grant of guarantees on
behalf of the Company

VIII – decide on the payment of interim dividends and submit the allocation of
net profits of the fiscal year to approval at the Shareholders’ Meetings;

IX – discuss and oversee any matter to be submitted to the Shareholders’
Meetings;

X – establish the general employment guidelines of the Company and the criteria
related to compensation, rights and benefits of employees, and establishing the
respective expenses;

XI – authorize the granting of guaranty in favor of companies in which the
Company has, directly or indirectly, any equity interest;

XII – submit amendments of these Bylaws for approval at Shareholders’ Meetings;

XIII – approve the acquisition of assets; and

XIV – decide on matters omitted in these Bylaws.

Article 20.             The Chairman of the Board of Directors, besides their
duties as a Director, is competent to:

I – call the General Shareholders’ Meetings, when the Board of Directors decides
to hold it;

II – call, convene and preside over the meetings of the Board of Directors,
pursuant to the provisions of these Bylaws;

III – inform to the Board of Officers and to the General Shareholders’ Meeting,
when applicable, the resolutions approved by the Board of Directors; and

10


--------------------------------------------------------------------------------




IV – receive the notifications sent to the Board of Directors.

Article 21.            The Shareholder part of the shareholders’ agreement filed
at the head offices of the Company may oppose before the Commercial Registry the
request or filing of minutes of meetings of the Board of Directors that contain
a resolution contrary to the provisions of the shareholders’ agreement.

SECTION IV. B
BOARD OF OFFICERS

Article 22.           The Board of Officers is the executive body and management
of the Company. The Board of Officers is comprised of two (2) to six (6)
Officers, one designated as Chief Executive Officer  (“CEO”) and an other as
Chief Financial Officer (“CFO”).  The remaining officers without any specific
designation, except as otherwise provided for in their respective election.  The
officers shall have their duties established by the Board of Directors, in
accordance with the provisions of these Bylaws.

Paragraph 1:       In case the office of the CEO is vacant, the Board of
Directors shall be immediately called to elect a substitute. In case the office
of any other Officer is vacant, the body will keep working with the other
Officers, and the Board of Directors shall be immediately called to elect the
new Officer, provided that the Board of Directors may decide to leave this
office vacant, provided that the Company has, at least two Officers.

Paragraph 2:       The Officers, within their respective duties, have the power
to manage the corporate business and any affairs related to the corporate
purposes of the Company, subject to the restrictions provided for in these
Bylaws, and related to transactions: (1) that may only be effected upon the
prior resolution of the Board of Directors or the Board of Officers, (2)
complying with the provisions of Article 24 of these Bylaws, and (3) the
prohibition of granting of any guaranties by the Company’s Officers.

 

11


--------------------------------------------------------------------------------


Article 23.             The Board of Officers shall meet whenever the corporate
interests so require, if it is called by any Officer, upon the prior notice of
five (5) days, being regularly convened, independent of such formality, the
meeting attended by all the members of the Board of Officers.

Sole Paragraph:  The resolutions shall be taken by the majority vote of the
Officers attending the meeting and the respective minutes shall be transcribed
in the Book of Minutes of Meetings of the Board of Officers.

Article 24.            The Company shall be represented actively and passively
by the Officers according to this Article.

Paragraph 1:        The Company may only undertake obligations by the joint
signature of two Officers, acting jointly; or one Officer acting jointly with
one attorney-in-fact, with specific powers to practice such acts; or two
attorneys-in-fact with specific powers to practice the act, jointly.

Paragraph 2:        In the following cases, the Company may be represented by a
sole Officer or a sole attorney-in-fact:

I – endorsement of titles for the purpose of collection or deposit, on behalf of
the Company, before financial institutions,

II – represent the Company before the Court; and

III – ministerial acts before governmental bodies in the federal, state and
local levels, public agencies and other governmental entities, including, but
not limited to, the foreign trade desk of Banco do Brasil, financial
institutions authorized to act in the currency exchange market, the first and
fifth sections of the federal customs in Rio de Janeiro, the other sections of
the federal customs in Brazil, the Central Bank of Brazil, Industrial
Development Council (Conselho de Desenvolvimento Industrial — CDI), Customs
Policy Council (Conselho de Política Aduaneira — CPA), Rio de Janeiro Port
Operations Company (Companhia Docas do Rio de Janeiro), airline companies,
maritime companies and any ports and airports in Brazil, the Non-Ferrous and
Steelmaking Council (Conselho de Não-Ferrosos e

12


--------------------------------------------------------------------------------




Siderurgia — CONSIDER), as well as all activities related with customs clearance
regulated by Section 560 of Decree No. 91,030/85 (Customs Regulation).

Paragraph 3:    The powers-of-attorney shall expressly specify the powers
granted and shall be executed by two Officers, and, except for the powers of
attorney granted with ad judicia powers or to defend the Company’s interests in
administrative procedures, they must have an specified term of validity no
longer than one year.

Paragraph 4:    The Officers and attorneys-in-fact are prevented from practicing
any acts not in accordance with the corporate purposes, as well as, without the
prior and express consent of the Board of Directors, to give guarantees and
incur in obligations in favor of third parties, having no effect to the Company
the acts practiced in violation of this provision.

Article 25.         The Board of Officers, as a collective body, is competent
to:

I – propose the annual budget of the Company;

II – propose the creation and extinction of branches, main branches, agencies,
representative offices or any other similar establishment within Brazil or
abroad;

III – comply with and enforce the policy and general orientation of the business
of the Company as set forth by the Board of Directors;

IV – approve the employment guidelines of the Company, according to the general
policy approved by the Board of Directors;

V – acquire, dispose and encumber the fixed assets (bens do ativo permanente),
after the prior approval of the Board of Directors, establishing rules and
delegating powers, complying with the provisions of Article 24 of these Bylaws;

13


--------------------------------------------------------------------------------




VI – authorize the acquisition, disposal and transaction with real estate,
except for securities, establishing and delegating powers, complying with the
limitations provided hereof;

VII – authorize the execution of agreements, contracts and conventions which
create liens, obligations or compromises for the Company, being allowed to
establish rules and delegate power, complying with the limitations provided
hereof; and

VIII – prepare, in every fiscal year, the Management Reports, the Financial
Statements and the proposal regarding the destination of Company’s profits to be
submitted to the Board of Directors and to the General Shareholders` Meeting.

Article 26.            Besides the attributions conferred by these Bylaws, the
CEO is competent to:

I – perform the executive management of the Company, enforcing the resolutions
and guidelines set forth by the General Shareholders’ Meetings and the Board of
Directors;

II – have the general and active charge of the entire business and activities of
the Company;

III – execute bonds, mortgages and others contracts, except when the signing and
execution thereof be expressly delegated by the Board of Directors to some other
Officer or agent of the Company;

IV – call and preside the meeting of the Board of Directors;

V – keep the Board of Directors informed about the activities of the Company;

VI – represent the Company before the courts, personally or by means of another
Officer or attorney-in-fact appointed;

14


--------------------------------------------------------------------------------




VII – represent the Company, personally or by means of other Director or
attorney-in-fact, at the General Shareholder’s Meetings of any company in which
the Company has an equity interest;

VIII – award license to the members of the Board of Officers and to appoint
their substitutes;

IX – suggest, to the Board of Directors, the areas of practice of each Officer;

X – decide, in case of urgency, matters related to which the Board of Officers
is competent to decide, “ad referendum” of the Board of Officers;

XI – supervise the preparation of the annual budget of the Company and to
present the respective proposal to the Board of Directors;

XII – supervise the activities of the areas which are directly subordinated to
them;

XIII – publish the annual report of the Company; and

XIV – exercise the powers and functions which are specifically designated by the
Board of Directors.

Article 27.            The CFO shall have the following attributions:

I – to have charge and custody of, and be responsible for, all funds and
securities of the Company;

II – to make available at all reasonable times the Company’s books of account
and records to any member of the Board of Directors upon application during
business hours at the office of the Company where such books and records shall
be kept;

III – upon request by the Board of Directors, render a statement of the
condition of the finances of the Company at any meeting of the Board of
Directors or of the Shareholders;

15


--------------------------------------------------------------------------------




IV – to establish and maintain an adequate internal control structure and
procedures for financial reporting as though the Company was required to comply
with the Sarbanes-Oxley Act of 2002, and regulations promulgated thereunder, as
such act may be amended or superseded;

V – to evaluate, upon request by the Board of Directors, the efficiency of the 
internal control structure and procedures for financial reporting;

VI – to receive, and give receipt for, moneys due and payable to the Company
from any source whatsoever; and

VII – to perform all the duties incident to the office of CFO and such other
duties as from time to time may be assigned to him or her by the CEO or the
Board of Directors.

Article 28.             The Officers are competent and upon compliance with the
provisions of these Bylaws, shall decide on any investment and/or expenses up to
the amount of R$[•], if such investment or expense, (a) is in accordance with
the Company’s corporate purposes, (b) is not subject to the prior approval by
the Board of Directors or the General Shareholders’ Meeting.

CHAPTER V
FISCAL COMMITTEE

Article 29.             The Fiscal Committee shall be installed by resolution of
the Shareholders, in accordance with the Corporation Law.

Paragraph 1:        The Fiscal Committee, when installed, shall be formed by
three (3) members and the same number of alternates, elected at the General
Shareholders’ Meeting.

 

16


--------------------------------------------------------------------------------


Paragraph 2:              The compensation of the members of the Fiscal
Committee shall be established at the General Shareholders’ Meeting when
elected; Compensation may not be lowered to below the amount set forth in
Paragraph 3, Section 162 of the Corporation Law.

Article 30.                  The Fiscal Committee has the authority to take the
actions, provided for under the Law.

CHAPTER VI
FISCAL YEAR, FINANCIAL STATEMENT AND DISTRIBUTION OF PROFITS

Article 31.                  The fiscal year ends on December 31 of each year,
and the financial statement will be prepared at fiscal year end.  The balance
sheet will be prepared semi-annually on June 30 and December 31 of every year.

Article 32.                  Pursuant to the provisions of Paragraph 2º of
Section 152 of the Corporation Law, the Board of Directors may propose profit
sharing to the Officers and/or employees, which payment shall be expressly
stressed in the proposal for the destination of profits pursuant to Section 192
of the Corporation Law.

Sole Paragraph:        If the shareholders approve the profit sharing plan, they
will establish the respective amount and manner of distribution amongst the
beneficiaries.

Article 33.                  Together with the financial statement of the fiscal
year, the Board of Directors shall present at the Ordinary Shareholders’ Meeting
the proposal regarding the destination of the remaining net profits of the
fiscal year, after the following deductions or inclusions are considered in the
following order:

I – five percent (5%) to the legal reserve, which will not exceed twenty per
cent (20%) of the corporate capital;

17


--------------------------------------------------------------------------------




II – amount destined to the formation of reserves for liability, and right off
the reserves formed in the prior fiscal years;

 

III – twenty five percent (25%) for the payment of minimum mandatory dividend to
the Shareholders; and

 

IV – the remaining, if it exists, will be destined to form the reserve to
reinforce the working capital, which shall not exceed eighty percent (80%) of
the corporate capital, except in case of contrary resolution by the
shareholders.

 

Sole Paragraph:        Whenever the amount of the minimum mandatory dividend
exceeds an accrued part of the net profit of the fiscal year, the Management may
propose, and the shareholders may approve, and designate the excess to the
reserve of profits to be accrued.

Article 34.                  The Shareholders have the right to receive the
minimum mandatory dividend of twenty five percent (25%) of the do net profit of
the fiscal year, adjusted in accordance with Article (33), pursuant to
provisions of Section 202 of the Corporation Law.

Article 35.                  The amount paid or credited, as interest on
shareholders’ equity, pursuant to   provisions of Section 9, Paragraph 7º, of
Law nr 9.249, of December 26, 1995, and relevant statutes and regulations, may
be considered for purposes of the mandatory dividend, and such amount shall
compose the dividends to be distributed by the Company for any legal purposes.

Article 36.                  By resolution of the Board of Directors, it may be
declared interim dividends from the profits verified in the semi-annual balance
sheet or in balance sheets corresponding to shorter periods, or profits
cumulated or reserves of profits existing in accordance with the last annual or
semi-annual balance sheets, pursuant to the provisions of Section 204 of the
Corporation Law.

Article 37.                  Except for any contrary resolution of the General
Shareholders’ Meeting or the Board of Directors, the dividends and interest on

18


--------------------------------------------------------------------------------




shareholders’ equity so declared shall be paid within sixty (60) days after such
declaration, but always within the fiscal year.

Article 38.                  The dividend pursuant to Article 37 will not be
mandatory in the fiscal year in which the management informs the Ordinary
Shareholders’ Meeting that this payment is incompatible with the financial
status of the Company.

Sole Paragraph:        The profits that are not distributed in accordance with
the caput of this Article shall be registered as special reserve and, if they
are not absorbed by losses in subsequent fiscal years, shall be paid as dividend
as soon as the financial status of the Company so allows.

CHAPTER VII
DISSOLUTION AND LIQUIDATION

Article 39.                  The Company shall be dissolved and liquidated under
the circumstances provided for by law, and the shareholders shall determine the
manner of the liquidation and the Board of Directors shall appoint a liquidator
and establish his compensation.

Sole Paragraph:        During the liquidation, the Fiscal Committee will not
work permanently, but will only be installed by request of the Shareholders,
according to the law.

CHAPTER VIII
MISCELLANEOUS

Article 40.                  The Company shall observe the shareholders’
agreements filed in its head offices, considering that (i) they shall be
referred to in the book

19


--------------------------------------------------------------------------------




of registration of nominative shares; and (ii) the chairman of the Meeting of
the Board of Directors or the cordinator of the Shareholders’ Meeting, as the
case may be, shall refuse to count a vote that is not in accordance with the
provisions of the shareholders` agreement.

Article 41.                  In case of recess, the value of the reimbursement
related to the shares
 of the dissenting Shareholders will be determined according to the Company’s
economic value, pursuant to Section 45 of the Corporation Law.

Article 42.                  In case any disputes arise between Shareholders and
the Company, or between the controlling shareholders and the minority
shareholders, and they fail to reach a solution, the conflict shall be solved by
means of arbitration, in São Paulo, Brazil, pursuant to the arbitration rules of
the International Chamber of Commerce (“Câmara Internacional de Comérci — ICC”).

Sole Paragraph:        To enforce the arbitration award (laudo arbitral) and to
solve the conflicts which were not submitted to arbitration, the parties elect
the courts of the City of São Paulo, State of São Paulo, with the express waiver
of any other courts, no matter how privileged they may be.

Article 43.                  The amounts expressed in Reais (R$) in these Bylaws
shall be djusted annually, every [·], according to the [·] variation.

 

20


--------------------------------------------------------------------------------